Appeal of BREVOORT HOTEL COMPANY.Brevoort Hotel Co. v. CommissionerDocket No. 539.United States Board of Tax Appeals1 B.T.A. 269; 1924 BTA LEXIS 191; December 31, 1924, decided Submitted December 19, 1924.  1924 BTA LEXIS 191">*191 E. Barrett Prettyman, Esq., for the taxpayer.  A. H. Fast, Esq., (Nelson T. Hartson, Solicitor of Internal Revenue) for the Commissioner.  1 B.T.A. 269">*270  This appeal was presented on the pleadings from which the Board makes the following FINDINGS OF FACT.  1.  The taxpayer is an Illinois corporation with its principal office at 120 West Madison Street, Chicago, Ill.2.  The deficiency letter from which this appeal is taken was mailed to the taxpayer on September 8, 1924.  3.  The deficiency asserted by the Commissioner is $505.73, representing income and profits taxes for the year ended December 31, 1917.  DECISION.  The Commissioner having filed an admission that the proposed deficiency tax of $505.73 should not be asserted against the taxpayer for the year 1917, the appeal is sustained and the deficiency determined by the Commissioner is disallowed.